DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   	Applicants’ reply to the October 20, 2021 Office Action, filed March 18, 2022, is acknowledged.  Claims 10-20 remain withdrawn from further consideration, as being drawn to a nonelected invention.  Applicants cancel claim 9 and s amend claims 1-3 and 5.  Claims 1-8 and 21-22 are under examination.
 Any objection or rejection of record in the previous Office Action, mailed October 20, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  
At claim 1, line 18, “one or more” should be inserted before “candidate genes.”
At claim 1, line 21, “one or more” should be inserted before “candidate genes.”
At claim 1, line 29, “of the” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This is a new rejections necessitated by Applicants’ amendments.
At claim 1, line 25, it is not clear if the information in parentheses “(e.g., sgRNAs)” is meant to be a claim limitation or not.  
Claims 2-8 and 21-22 depend from claim 1, and are therefore included in this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (PCT Patent Application No. WO 2014/204727, published December 24, 2014, and claiming priority to U.S. Provisional Patent Application Nos. 61/836,123 and 61/915,397, filed June 17, 2013 and December 12, 2013, respectively, and cited in the Information Disclosure Statement filed June 30, 2017) in view of Shalem et al. (343(6166) Science 84-87 (December 12, 2013), and cited in the Information Disclosure Statement filed June 30, 2017) and one or more of Yoo et al. (44(1) Pathology 29-32 (2012)), Marsit et al. (36 Human Pathology 768-776 (2005), Zhang et al. (Zhang II, 29 Journal of Experimental & Clinical Cancer Research 74 1-8 (2010)), Alloush et al. (70(7) JAMA Neurology 928-931 (2013)), Cheng et al. (46 Experimental & Molecular Medicine e112 1-9 (2014), and cited in the Information Disclosure Statement filed August 6, 2019), Wang et al. (7(8) PLoS ONE e43268 1-7 (2012)).  This rejection is modified as necessitated by Applicants’ amendments.
Zhang discloses methods of inducing a proliferative condition in an organism by isolating cells, transducing the cells with a CRISPR-Cas system chimeric RNA polynucleotide sequence, creating cells that are capable of expressing Cas9 (paragraph [0010]).  Zhang discloses that the polynucleotide sequence comprises guide sequences that can hybridize to target sequences in the organism, a tracr mate sequence, a tracr sequence and a regulatory element linked to a CRISPR enzyme coding sequence (paragraph {0010]).  Zhang discloses that the CRISPR enzyme alters the genome of the cell population, which is interpreted as inducing genomic mutations into the cell, to form a second cell population, and transplanting the cells into an organism, thus inducing the proliferative condition (paragraphs [0010] and [0038]).  Zhang discloses that the condition may be cancer, such as a myeloid malignancy (paragraph {0010]).  Zhang discloses that the function of one or more genes in the proliferative condition can be interrogated, which is interpreted as analysis of the tumor formation and identification of genes involved in tumor formation (paragraph [0011]).  Zhang discloses that the CRISPR Type II protein can be Cas9, which can be obtained from S. pyogenes or S. thermophiles (paragraph [0024]).  Zhang discloses that the cancer may be a wide variety of cancers, including, but not limited to, colon, kidney, epidermis, liver, lung, lymphoma, or myeloid cancer (paragraphs [0039]-[0044]).  Zhang discloses that the organism may be a mammal, a non-human organism, such as a mouse (paragraphs [0035] and [0038]).
Zhang fails to explicitly disclose providing a second library for the purpose of validating the identification of genes involved in tumor formation.  Zhang fails to disclose or suggest that the candidate genes can be one or more of Nf2, Pten, Trim72, Cdkn2a, MiR-152, and/or miR-345.
Shalem discloses a library of guide RNA sequences for use in genetic screening in mouse embryonic stem cells (abstract).  Shalem discloses that off-target is significantly reduced, which is interpreted to be less than 500 (page 85 column 3, second full paragraph).  Shalem discloses that the library is a genome-wide library (abstract).  Shalem discloses that the library can have over 64,000 guide RNAs, targeting over 18,000 genes over a continuous genomic segment (abstract).  Shalem discloses the use of human pluripotent stem cells (abstract).  Shalem discloses the use of vectors to target the genomic sequences and effect changes to the genomic sequences which include alteration of expression and cleavage thereof, when introduced into cells with a Cas9 protein (abstract and Figure 1).  Shalem discloses that the expression can be under the control of the EF1-α promoter and the U6 promoter, (Figure 1).  Shalem discloses validation of top-ranking genes from a first GeCKO screen by providing an additional library of guide RNAs to the cells (page 87, column 1, first full paragraph and Figure 4).
Yoo discloses that the gene NF2 can have a mutation that is a feature of neurofibromatosis type 2 familial cancer syndrome (abstract).  Yoo discloses that NF2 mutations can also be found in renal cell carcinoma (abstract).
Marsit discloses that PTEN is a tumor suppressor that can have mutations that are common is brain, prostate, endometrial, and gastric cancers (abstract).  Marsit also discloses that the PTEN protein is often lost in lung tumors (abstract).
Zhang II discloses three transcriptional variants of the gene CDKN2A in human lung cancer cell lines (abstract).  Zhang Ii discloses that three plasmids were able to be stably transfected into lunch cancer cells and were able to express the protein, which might be usable in cancer therapy (abstract).
Alloush discloses that TRIM proteins can be used to treat muscular dystrophy (abstract).  Alloush discloses that Trim72 can be directly applied as a therapeutic agent to increase membrane repair capacity of many cell types (abstract).
Cheng discloses that miRNAs can regulate the proliferation and metastasis of cancer cells (abstract).  Cheng discloses that miR-152 is downregulated in non-small-cell lung cancer tissues and cell lines (abstract).  Cheng discloses that overexpression of miR-152 suppresses cell proliferation and colony formation, as well as limiting migration and invasion (abstract).
Wang discloses that miRNA expression can be altered in cancer cells, and that miRNAs can be used as diagnostic and prognostic biomarkers in cancer patients (abstract).  Wang discloses that low expression of miRNA-345 is associated with poor survival (abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Shalem’s second round of screening with a second library of guide RNAs because this will provide a validation of the genes, such as the genes disclosed by Yoo, Marsit, Zhang II, Alloush, Cheng, and Wang, identified in the initial round of screening with a first library according to Zhang based on the level of RNA molecules in the tumor in comparison to a non-tumor (or threshold).  This in turn provides a better more accurate model for the investigation of tumor formation and/or tumor evolution, which can be determined by the (i) the presence and (ii) the level of the enriched RNA molecules.  Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Zhang’s in vivo screening or Shalem’s cell-based screening because both methods are well known, and use of in vivo screening would be useful for providing additional information not readily available in cell culture, such as how tumors can affect surrounding tissue in a non-human eukaryote.

Claims 1-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Platt et al. (159 Cell 440-455 (September 25, 2014), and cited in the Information Disclosure Statement filed June 30, 2017) in view of Zhang et al. (PCT Patent Application No. WO 2014/204727, published December 24, 2014, and claiming priority to U.S. Provisional Patent Application Nos. 61/836,123 and 61/915,397, filed June 17, 2013 and December 12, 2013, respectively, and cited in the Information Disclosure Statement filed June 30, 2017) and Shalem et al. (343(6166) Science 84-87 (December 12, 2013), and cited in the Information Disclosure Statement filed June 30, 2017) and one or more of Yoo et al. (44(1) Pathology 29-32 (2012)), Marsit et al. (36 Human Pathology 768-776 (2005), Zhang et al. (Zhang II, 29 Journal of Experimental & Clinical Cancer Research 74 1-8 (2010)), Alloush et al. (70(7) JAMA Neurology 928-931 (2013)), Cheng et al. (46 Experimental & Molecular Medicine e112 1-9 (2014), and cited in the Information Disclosure Statement field August 6, 2019), Wang et al. (7(8) PLoS ONE e43268 1-7 (2012)).  This rejection is modified as necessitated by Applicants’ amendments.
Platt discloses stable transgenic cells to generate a Rosa26 Cas9 knockin mouse, which can then be used in conjunction with a variety of guide RNA delivery agents to study tumor development and mutations involved in biological and disease processes (page 441, column 1, first and second full paragraphs and page 449, column 2, second full paragraph).  Platt discloses delivery of guide RNA to neurons, immune cells, and endothelial cells, and modeled the dynamics of KRAS, p53, and LKB1, which are the top significantly mutated genes in lung adenocarcinoma (abstract).  Platt discloses delivery of multiple single-guide RNAs (sgRNAs) to achieve efficient multiplexed editing in mammalian cells (page 440, column 2, first full paragraph and page 449, column 1, first paragraph).  Platt discloses providing two different sgRNAs targeting different exons of different genes, which is interpreted as providing different guides to different cells (paragraph bridging pages 441 and 442).  Platt discloses loss-of-function and gain-of-function mutations in tumor suppressor gene in the cells the mouse, including KRAS and p53 are analyzed (page 441, column 1, first full paragraph and page 443, column 2 to page 444, columns 1 and 2).  Platt discloses that the Cas9 is from Streptococcus pyogenes (page 441, column 1, final full paragraph).
Platt fails to explicitly disclose that the Type II CRISPR protein transgenic eukaryotic cell is introduced into a non-human eukaryote.  Zhang fails to disclose or suggest that the candidate genes can be one or more of Nf2, Pten, Trim72, Cdkn2a, MiR-152, and/or miR-345.
Zhang discloses methods of inducing a proliferative condition in an organism by isolating cells, transducing the cells with a CRISPR-Cas system chimeric RNA polynucleotide sequence (paragraph [0010]).  Zhang discloses that the polynucleotide sequence comprises guide sequences that can hybridize to target sequences in the organism, a tracr mate sequence, a tracr sequence and a regulatory element linked to a CRISPR enzyme coding sequence (paragraph {0010]).  Zhang discloses that the CRISPR enzyme alters the genome of the cell population, which is interpreted as inducing genomic mutations into the cell, to form a second cell population, and transplanting the cells into an organism, thus inducing the proliferative condition (paragraphs [0010] and [0038]).  Zhang discloses that the condition may be cancer, such as a myeloid malignancy (paragraph {0010]).  Zhang discloses that the function of one or more genes in the proliferative condition can be interrogated, which is interpreted as analysis of the tumor formation and identification of genes involved in tumor formation (paragraph [0011]).  Zhang discloses that the CRISPR Type II protein can be Cas9, which can be obtained from S. pyogenes or S. thermophiles (paragraph [0024]).  Zhang discloses that the cancer may be a wide variety of cancers, including, but not limited to, colon, kidney, epidermis, liver, lung, lymphoma, or myeloid cancer (paragraphs [0039]-[0044]).  Zhang discloses that the organism may be a mammal, a non-human organism, such as a mouse (paragraphs [0035] and [0038]).
Shalem discloses a library of guide RNA sequences for use in genetic screening in mouse embryonic stem cells (abstract).  Shalem discloses that off-target is significantly reduced, which is interpreted to be less than 500 (page 85 column 3, second full paragraph).  Shalem discloses that the library is a genome-wide library (abstract).  Shalem discloses that the library can have over 64,000 guide RNAs, targeting over 18,000 genes over a continuous genomic segment (abstract).  Shalem discloses the use of human pluripotent stem cells (abstract).  Shalem discloses the use of vectors to target the genomic sequences and effect changes to the genomic sequences which include alteration of expression and cleavage thereof, when introduced into cells with a Cas9 protein (abstract and Figure 1).  Shalem discloses that the expression can be under the control of the EF1-α promoter and the U6 promoter, (Figure 1).  Shalem discloses validation of top-ranking genes from a first GeCKO screen by providing an additional library of guide RNAs to the cells (page 87, column 1, first full paragraph and Figure 4).
Yoo discloses that the gene NF2 can have a mutation that is a feature of neurofibromatosis type 2 familial cancer syndrome (abstract).  Yoo discloses that NF2 mutations can also be found in renal cell carcinoma (abstract).
Marsit discloses that PTEN is a tumor suppressor that can have mutations that are common is brain, prostate, endometrial, and gastric cancers (abstract).  Marsit also discloses that the PTEN protein is often lost in lung tumors (abstract).
Zhang II discloses three transcriptional variants of the gene CDKN2A in human lung cancer cell lines (abstract).  Zhang Ii discloses that three plasmids were able to be stably transfected into lunch cancer cells and were able to express the protein, which might be usable in cancer therapy (abstract).
Alloush discloses that TRIM proteins can be used to treat muscular dystrophy (abstract).  Alloush discloses that Trim72 can be directly applied as a therapeutic agent to increase membrane repair capacity of many cell types (abstract).
Cheng discloses that miRNAs can regulate the proliferation and metastasis of cancer cells (abstract).  Cheng discloses that miR-152 is downregulated in non-small-cell lung cancer tissues and cell lines (abstract).  Cheng discloses that overexpression of miR-152 suppresses cell proliferation and colony formation, as well as limiting migration and invasion (abstract).
Wang discloses that miRNA expression can be altered in cancer cells, and that miRNAs can be used as diagnostic and prognostic biomarkers in cancer patients (abstract).  Wang discloses that low expression of miRNA-345 is associated with poor survival (abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to introduce Platt’s transgenic eukaryotic cell into an organism, as disclosed by Zhang, because this will provide a way to determine in vivo tumorogenesis, this also providing for an in vivo model for determining potentially effective cancer treatments.
It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Shalem’s second round of screening with a second library of guide RNAs because this will provide a validation of the genes, such as the genes disclosed by Yoo, Marsit, Zhang II, Alloush, Cheng, and Wang,  identified in the initial round of screening with a first library according to Zhang and Platt, based on the level of RNA molecules in the tumor in comparison to a non-tumor (or threshold).  This in turn provides a better more accurate model for the investigation of tumor formation and/or tumor evolution, which can be determined by the (i) the presence and (ii) the level of the enriched RNA molecules.   Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Zhang’s in vivo screening in the method disclosed by Platt and Zhang or Shalem’s cell-based screening because both methods are well known, and use of in vivo screening would be useful for providing additional information not readily available in cell culture, such as how tumors can affect surrounding tissue in a non-human eukaryote.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,124,796 in view of Shalem et al. (343(6166) Science 84-87 (December 12, 2013), and cited in the Information Disclosure Statement filed June 30, 2017) and one or more of Yoo et al. (44(1) Pathology 29-32 (2012)), Marsit et al. (36 Human Pathology 768-776 (2005), Zhang et al. (Zhang II, 29 Journal of Experimental & Clinical Cancer Research 74 1-8 (2010)), Alloush et al. (70(7) JAMA Neurology 928-931 (2013)), Cheng et al. (46 Experimental & Molecular Medicine e112 1-9 (2014), and cited in the Information Disclosure Statement filed August 6, 2019), Wang et al. (7(8) PLoS ONE e43268 1-7 (2012)).  This rejection is modified as necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘796 patent claim methods of modeling tumor formation, evolution, and/or metastasis by using eukaryotic cells that express a Type II CRISPR protein, such as Cas9, and introducing guide RNAs to a non-human eukaryote comprising such cells.  Tumor formation, evolution, and/or metastasis can then be analyzed. 
 While the ‘796 patent claims that the guide RNAs are expressed by the cells, it would have been obvious to one with ordinary skill in the art to provide the guide RNAs directly to the cells by introducing them by a variety of means, including direct introduction or transfection.  The ‘796 patent further fails to claim that the candidate genes can be one or more of Nf2, Pten, Trim72, Cdkn2a, miR-152, and/or miR-345.
Yoo discloses that the gene NF2 can have a mutation that is a feature of neurofibromatosis type 2 familial cancer syndrome (abstract).  Yoo discloses that NF2 mutations can also be found in renal cell carcinoma (abstract).
Marsit discloses that PTEN is a tumor suppressor that can have mutations that are common is brain, prostate, endometrial, and gastric cancers (abstract).  Marsit also discloses that the PTEN protein is often lost in lung tumors (abstract).
Zhang II discloses three transcriptional variants of the gene CDKN2A in human lung cancer cell lines (abstract).  Zhang Ii discloses that three plasmids were able to be stably transfected into lunch cancer cells and were able to express the protein, which might be usable in cancer therapy (abstract).
Alloush discloses that TRIM proteins can be used to treat muscular dystrophy (abstract).  Alloush discloses that Trim72 can be directly applied as a therapeutic agent to increase membrane repair capacity of many cell types (abstract).
Cheng discloses that miRNAs can regulate the proliferation and metastasis of cancer cells (abstract).  Cheng discloses that miR-152 is downregulated in non-small-cell lung cancer tissues and cell lines (abstract).  Cheng discloses that overexpression of miR-152 suppresses cell proliferation and colony formation, as well as limiting migration and invasion (abstract).
Wang discloses that miRNA expression can be altered in cancer cells, and that miRNAs can be used as diagnostic and prognostic biomarkers in cancer patients (abstract).  Wang discloses that low expression of miRNA-345 is associated with poor survival (abstract).
It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Shalem’s second round of screening with a second library of guide RNAs because this will provide a validation of the genes, such as those disclosed by Yoo, Marsit, Zhang II, Alloush, Cheng, and Wang, identified in the initial round of screening with a first library as claimed in the ‘796 patent.  This in turn provides a better more accurate model for the investigation of tumor formation and/or tumor evolution.  Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the ‘796 patent’s in vivo screening or Shalem’s cell-based screening because both methods are well known, and use of in vivo screening would be useful for providing additional information not readily available in cell culture, such as how tumors can affect surrounding tissue in a non-human eukaryote.  This in turn provides a better more accurate model for the investigation of tumor formation and/or tumor evolution, which can be determined by the (i) the presence and (ii) the level of the enriched RNA molecules.   

Claims 1-8 and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-35 of copending Application No. 16/003,085 (reference application) in view of Shalem et al. (343(6166) Science 84-87 (December 12, 2013), and cited in the Information Disclosure Statement filed June 30, 2017) and one or more of Yoo et al. (44(1) Pathology 29-32 (2012)), Marsit et al. (36 Human Pathology 768-776 (2005), Zhang et al. (Zhang II, 29 Journal of Experimental & Clinical Cancer Research 74 1-8 (2010)), Alloush et al. (70(7) JAMA Neurology 928-931 (2013)), Cheng et al. (46 Experimental & Molecular Medicine e112 1-9 (2014), and cited in the Information Disclosure Statement filed August 6, 2019), Wang et al. (7(8) PLoS ONE e43268 1-7 (2012)).  This rejection is modified as necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘085 application claim methods of modeling tumor formation, evolution, and/or metastasis (neoplasia) by using eukaryotic cells that express a Type II CRISPR protein, such as Cas9, and introducing guide RNAs to a non-human eukaryote comprising such cells.  Tumor formation, evolution, and/or metastasis can then be analyzed.  
While the ‘085 application claims that the guide RNAs are expressed by the cells, it would have been obvious to one with ordinary skill in the art to provide the guide RNAs directly to the cells by introducing them by a variety of means, including direct introduction or transfection.  The ‘085 application fails to claim that the genes can be Nf2, Pten, Trim72, Cdkn2a, miR-152, and/or miR-345.
Yoo discloses that the gene NF2 can have a mutation that is a feature of neurofibromatosis type 2 familial cancer syndrome (abstract).  Yoo discloses that NF2 mutations can also be found in renal cell carcinoma (abstract).
Marsit discloses that PTEN is a tumor suppressor that can have mutations that are common is brain, prostate, endometrial, and gastric cancers (abstract).  Marsit also discloses that the PTEN protein is often lost in lung tumors (abstract).
Zhang II discloses three transcriptional variants of the gene CDKN2A in human lung cancer cell lines (abstract).  Zhang Ii discloses that three plasmids were able to be stably transfected into lunch cancer cells and were able to express the protein, which might be usable in cancer therapy (abstract).
Alloush discloses that TRIM proteins can be used to treat muscular dystrophy (abstract).  Alloush discloses that Trim72 can be directly applied as a therapeutic agent to increase membrane repair capacity of many cell types (abstract).
Cheng discloses that miRNAs can regulate the proliferation and metastasis of cancer cells (abstract).  Cheng discloses that miR-152 is downregulated in non-small-cell lung cancer tissues and cell lines (abstract).  Cheng discloses that overexpression of miR-152 suppresses cell proliferation and colony formation, as well as limiting migration and invasion (abstract).
Wang discloses that miRNA expression can be altered in cancer cells, and that miRNAs can be used as diagnostic and prognostic biomarkers in cancer patients (abstract).  Wang discloses that low expression of miRNA-345 is associated with poor survival (abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Shalem’s second round of screening with a second library of guide RNAs because this will provide a validation of the genes, such as those disclosed by Yoo, Marsit, Zhang II, Alloush, Cheng, and Wang, identified in the initial round of screening with a first library as claimed in the ‘888 application.  This in turn provides a better more accurate model for the investigation of tumor formation and/or tumor evolution.  Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the ‘085 application’s in vivo screening or Shalem’s cell-based screening because both methods are well known, and use of in vivo screening would be useful for providing additional information not readily available in cell culture, such as how tumors can affect surrounding tissue in a non-human eukaryote.  This in turn provides a better more accurate model for the investigation of tumor formation and/or tumor evolution, which can be determined by the (i) the presence and (ii) the level of the enriched RNA molecules.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and Arguments
Regarding the rejections under 35 U.S.C. §§ 112(b)/second paragraph and 112(d)/fourth paragraph, Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new rejections under 35 U.S.C. §§ 112(b)/second paragraph, as necessitated by Applicants’ amendments.

Regarding the rejections under 35 U.S.C. § 103, Applicants assert that neither Zhang (or Zhang and Platt) nor Shalem discloses that the candidate genes involved with tumor formation/metastasis based on identification of RNA molecules that are enriched in said tumor or metastasis, where the tumor or metastasis is lung cancer, lung adenocarcinoma, or lung squamous cell carcinoma.  Applicants assert that neither Zhang (or Zhang and Platt) nor Shalem discloses that the candidate genes can be Nf2, Pten, Trim72, Cdkn2a, miR-152, and/or miR-345.
To begin, it again appears that Applicants are attacking each reference individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, it is noted that Zhang (or Zhang and Platt) provides for the in vivo screening methods.  Shalem is cited only for the use of two different screening libraries, as well as methods of determining enrichment of the RNA molecules.  Thus, one of ordinary skill in the art, having the combination of Zhang (with or without Platt) and Shalem in front of them, would be able to use Shalem’s second screening library and adapt it to the method disclosed by Zhang (with or without Platt).  In addition, Zhang’s use of animal models provides for a more robust screening for tumor models and for genes involved in tumorigenesis.  Thus, one of ordinary skill in the art would find it obvious to adapt Shalem’s disclosure of a second screening library for use in Zhang’s (with or without Platt) method provides for robust screening method for tumor models and identification of genes involved in tumorigenesis.  
It is further noted that each of the genes claimed (Nf2, Pten, Trim72, Cdkn2a, miR-152, and/or miR-345) are all associated with cancer or diseases relating to membrane repair.  Thus, the combination of Zhang (or Zhang and Platt) in view of Shalem, Yoo, Marsit, Zhang II, Alloush, Cheng, and/or Wang is deemed to render the instant invention obvious.

Regarding the obviousness-type double patenting rejections over U.S. Patent Application Nos. 15/467,888 and 16/003,085, Applicants assert that, for the same reasons as noted above, the non-statutory double patenting rejections do not apply.  However, as discussed above, one of ordinary skill in the art would find the instant claims obvious over the claims of the ‘796 patent and ‘085 applications, in view of Shalem, Yoo, Marsit, Zhang II, Alloush, Cheng, and/or Wang. Therefore, these rejections are maintained, as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636